Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Specification
1.	This action is responsive to communications filed December 21, 2018.  This application is a continuation of application 16/231,229 filed 12/21/2018, now U.S. Patent #10,725,663 which is a continuation of application 14/729,026 filed 06/02/2015, now U.S. Patent #10,282,100 which claims Priority from Provisional Application 62,082,604 filed 11/20/2014 is a continuation in part of 14/561,204 filed 12/04/2014, now U.S. Patent #10,437,479 and having 2 RCE-type filings therein 14/561,204 claims Priority from Provisional Application 62,039,415 filed 08/19/2014.  Claims 1-20 are presented for examination.  
2. 	Applicant is reminded of the duty to fully disclose information under 37 CFR 1.56.

 	 		 Information Disclosure Statement
3.  	The Information Disclosure Statements (IDS(s)) filed 06/09/2020 have been reviewed and considered by the Examiner.


	Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,663.  Although the conflicting claims are not identical, they are directed to the same invention of system and method for data management scheme in virtualized hyperscale environments.  The conflict claims are not patentably distinct from each other because claims 1-20 in US Patent No. 10,725,663 fully encompasses claims 1-20 in the instant application and thus claim 1-20 of the instant application is an obvious anticipation of claims 1-20 in US Patent No. 10,725,663 based on the anticipation doctrine of In re Goodman, see table below:
Application 16/897,264
Patent# 10,725,663
Claim 1. An apparatus comprising: a memory management unit configured to: interface with a heterogeneous 
Claim 1.  An apparatus comprising: a memory management unit configured to: interface with a heterogeneous 
Claim 2.  The apparatus of claim 1, wherein the memory management unit is configured to, in response to a triggering event, move data associated with the data access from the target storage medium to another storage medium.
Claim 2.  The apparatus of claim 1, wherein the memory management unit is configured to, in response to a triggering event, move data associated with the virtual machine from a first storage medium to a second storage medium.
Claim 3.  The apparatus of claim 2, wherein the triggering event includes that data is un-accessed within a predefined time period.
Claim 3.  The apparatus of claim 2, wherein the triggering event includes that data not being accessed within a predefined time period.
Claim 4.  The apparatus of claim 2, wherein the 
Claim 4.  The apparatus of claim 2, wherein the 
Claim 5.  The apparatus of claim 1, wherein a quality of service tag is associated with the virtual machine; and the quality of service tag includes: a first portion that indicates a performance characteristic associated with the virtual machine; and a second portion that indicates a range of values for the performance characteristic.
Claim 5. The apparatus of claim 1, wherein the quality of service tag includes at least two portions; wherein a first portion of the quality of service tag indicates a performance characteristic guaranteed by the virtual machine; and wherein a second portion of the quality of service tag indicates a range of values for the performance characteristic guaranteed by the virtual machine.
Claim 6.  The apparatus of claim 1, wherein the memory management unit is configured to: maintain a count of an 
Claim 6.  The apparatus of claim 1, wherein the memory management unit is configured to: maintain a count of an 
Claim 7.  The apparatus of claim 6, wherein the memory management unit is configured to allocate data associated with the virtual machine across two or more of the storage mediums.
Claim 7.  The apparatus of claim 6, wherein the memory management unit is configured to allocate data associated with the virtual machine across two or more of the storage mediums.
Claim 8.  The apparatus of claim 6, wherein the memory management unit is configured to allocate memory pages of the virtual machine across two 
Claim 8.  The apparatus of claim 6, wherein the memory management unit is configured to allocate memory pages of the virtual machine across two 
Claim 9.  The apparatus of claim 1, wherein the virtual machine is configured to: execute a first application that is associated with a first quality of service tag that indicates a first performance characteristics guaranteed by the virtual machine, and execute a second application that is associated with a second quality of service tag that indicates a second performance characteristics guaranteed by the virtual machine.
Claim 9.  The apparatus of claim 1, wherein the virtual machine is configured to execute a plurality of applications; and wherein each of the applications is associated with a quality of service tag that indicates one or more performance characteristics guaranteed by the virtual machine.
Claim 10.  The apparatus of claim 1, wherein the heterogeneous memory system 
Claim 10.  The apparatus of claim 1, wherein the heterogeneous memory system 
Claim 11.  A method comprising: receiving, from a virtual machine that is executed by a processor, a data access for a heterogeneous memory system, wherein the heterogeneous memory system comprises at least two types of storage mediums, wherein each storage medium is associated with a respective performance characteristic; determining, by a memory management unit, a target storage medium for the data access based, at least in part, upon a performance characteristic associated with the target storage medium; and routing, by the memory 
Claim 11.  A method comprising: receiving, from a virtual machine that is executed by a processor, a data access for a heterogeneous memory system, wherein the heterogeneous memory system comprises a plurality of types of storage mediums, wherein each type of storage medium is based upon a respective memory technology and is associated with one or more performance characteristic; determining, by a memory management unit, a target storage medium of the heterogeneous memory system for the data access based, at least in part, upon at least 
Claim 12. The method of claim 11, further comprising, in response to a triggering event, moving data associated with the virtual machine from the target storage medium to another storage medium.
Claim 12.  The method of claim 11, further comprising, in response to a triggering event, moving data associated with the virtual machine from a first storage medium to a second storage medium.
Claim 13.  The method of claim 12, wherein the triggering event includes the data not being accessed within a predefined time period.
Claim 13.  The method of claim 12, wherein the triggering event includes the data not being accessed within a predefined time period.
Claim 14.  The method of claim 12, wherein the triggering event includes a modification of a performance characteristic associated with the virtual machine.
Claim 14.  The method of claim 12, wherein the triggering event includes relaxing one or more of the performance characteristics guaranteed by the virtual machine.
Claim 15.  The method of claim 11, wherein a quality of service tag is associated with the virtual machine; and the quality of service tag includes: a first portion that indicates a performance characteristic guaranteed by the virtual machine; and a second portion that indicates a value for the performance characteristic.
Claim 15.  The method of claim 11, wherein the quality of service tag includes at least two portions; wherein a first portion of the quality of service tag indicates a performance characteristic guaranteed by the virtual machine; and wherein a second portion of the quality of service tag indicates a range of values for the performance 
Claim 16. The method of claim 11, wherein determining a target storage medium comprises: maintaining a count of an amount of allocable storage space associated with the target storage medium; and selecting the target storage medium based, at least in part, upon the amount of allocable storage space associated with the target storage medium, and a quality of service tag associated with the virtual machine.
Claim 16.  The method of claim 11, wherein determining a target storage medium comprises: maintaining a count of an amount of allocable storage space associated with each storage medium; and selecting a target storage medium based, at least in part, upon the amount of allocable storage space associated with each respective storage medium, and the quality of service tag.
Claim 17.  The method of claim 11, wherein the virtual machine is configured to execute an application, wherein the application is associated with a quality of 
Claim 17.  The method of claim 11, wherein the virtual machine is configured to execute a plurality of applications, wherein each of the applications is associated 
Claim 18.  An apparatus comprising: a processing-side interface configured to receive a data access of a memory system; a memory router configured to: determine that the memory access targets a heterogeneous memory system that comprises at least two types of storage mediums, wherein each storage medium is associated with a respective performance characteristic, 
Claim 18.  An apparatus comprising: a processing-side interface configured to receive a data access of a memory system; a memory router configured to: determine if the memory access targets a heterogeneous memory system that comprises a plurality of types of storage mediums, wherein each type of storage medium is based upon a respective memory technology 
Claim 19.  The apparatus of claim 18, wherein the memory router is configured to, in response to a triggering event, move data associated with the virtual machine from the target storage medium to another storage medium.
Claim 19.  The apparatus of claim 18, wherein the memory router is configured to, in response to a triggering event, move data associated with the virtual machine from a first storage medium to a second storage medium.
Claim 20.  The apparatus of claim 18, wherein the memory router is configured to: maintain a count of an amount of allocable storage space associated with the target storage medium; and select the target storage medium based, at least in part, upon the amount of allocable storage space associated with the target storage medium, and the quality of service tag.
Claim 20. The apparatus of claim 18, wherein the memory router is configured to: maintain a count of an amount of allocable storage space associated with each storage medium; and select a target storage medium based, at least in part, upon the amount of allocable storage space associated with each respective storage medium, and the quality of service tag, 


Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8. 	Claims 1-2, 10-11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al (US 2003/0079019, herein Lola) in view of Recio  et al  (US 2012/0185846) and in further view of Pandey et al (US 2009/0313445). 
As in claim 1, Lola discloses an apparatus comprises interface with a heterogeneous memory system (e.g. see figure 1) that comprises a plurality of types of storage mediums 116 (e.g. see figure 1, para.[0014], lines 12 et seq.; also see plurality of virtual medium such as virtual targets 902 in figure 9); for example, Lola further teaches each type of storage medium is associated with a performance characteristics; for example Lola depicted in figure 1 that plurality of SAN appliances 114, wherein two appliances 114 are shown in which each appliance is also coupled to each of a plurality of storage devices 116, such as tape drives, optical drives, or RAID arrays (e.g. see para.[0014], lines 12 et seq.), in addition, Lola also teaches his system automatically discovers storage resources in communication with a switch and obtains information about the different characteristics of those resources/storage, wherein once the characteristics are known, the device is classified according to a predefined policy and then placed in a storage pool (e.g. see para.[0020], lines 1 et seq., also see para.[0040]-[0046] regarding intelligent storage switch for data access (e.g. see para.[0093], lines 1 et seq., also see para.[0126], lines 1 et seq.).  Lola however does not expressly disclose determine a target storage medium of the heterogeneous memory system to service the data access, wherein the target storage medium is selected based, at least in part, upon a performance characteristic associated with the target storage medium; and route the data access from the virtual machine to the target storage medium. However, Recio in his teaching of network communications over shared links in a virtualized environment, discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein Recio teaches determine at least one of the storage mediums of the heterogeneous memory system to service the data access, wherein the target storage medium is selected based, at least in part, upon at least one performance characteristic associated with the target storage medium; and route the data access by the virtual machine to the at least one of the storage mediums, for example, Recio teaches 
As in claim 2, Lola and Recio do not disclose a trigger event, However, Pandey discloses wherein the memory management unit is configured to in response to a triggering event, move data associated with the virtual machine from a first storage medium to a second storage medium (Pandey pars. 2-17, modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/users/applications; and events to migrate and/or to access data at accordingly storages locations).  Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Pandey in Lola’s system modified by Recio for the same reasons stated above.
As in claim 10, Lola does not expressly disclose the heterogeneous memory system comprises both volatile and non-volatile storage mediums. However, Recio discloses wherein the heterogeneous memory system comprises both volatile and non-volatile storage mediums (e.g. see Recio’s par.[0028], lines 20-21 indicates that storage device 310 comprises nonvolatile and/or volatile).   Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective 
As in claim 11, Lola discloses method comprises receive a data access for the heterogeneous memory system from a virtual machine; for example, Lola teaches before a virtual target can be created, or "provisioned," the switch needs to be "aware" of the physical storage devices attached and/or available for data access (e.g. see para.[0093], lines 1 et seq., also see para.[0126], lines 1 et seq.). Lola further teaches the heterogeneous memory system comprises a plurality of types of storage medium 116 (e.g. see figure 1, para.[0014], lines 12 et seq.; also see plurality of virtual medium such as virtual targets 902 in figure 9); Lola further teaches each type of storage medium is based upon a respective memory technology and is associated with one or more performance characteristics; for example Lola depicted in figure 1 that plurality of SAN appliances 114, wherein two appliances 114 are shown in which each appliance is also coupled to each of a plurality of storage devices 116, such as tape drives, optical drives, or RAID arrays (e.g. see para.[0014], lines 12 et seq.), in addition, Lola also 
Lola teaches the invention substantially as claimed, Lola however does not expressly disclose determining, by a memory management unit, a target storage medium of the heterogeneous memory system for the data access based, at least in part, upon a performance characteristic associated with the target storage medium; and routing the data access, at least partially, between the processor and the target storage medium.  However, Recio in his teaching of network communications over shared links in a virtualized environment, discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein Recio teaches determining a target storage medium of the heterogeneous memory system for the data access based, at least in part, upon at least one performance characteristic associated with the target storage medium; and routing, by the memory management unit, the data  for example, Recio teaches VMs 450 accessing data, VM and/or VMM have QOS tag/S-tag that in accordance for example with an SLA; selecting links i.e. storage resources  provides information in accordance to the QOS tag (e.g. see Recio Figs 4-5); Recio discloses VMM 430 provides one or more virtual networks to which its VMs 450 can attach, e.g. VMM 412 provides a first virtual Layer 2 network through the implementation of a virtual switch (VS) 432 including a VEB 434. VMM 412a similarly provides a second virtual network through the implementation of FC N_Port Identifier Virtualization (FC NPIV) 436. In various embodiments, each of the virtual networks supported by VMM 430 can be, for example, a private network of a particular cloud consumer, a collaborative private network shared by multiple cloud consumers and/or a cloud provider, wherein data being access and routed to the storage medium 310 accordingly (e.g. see Recio Figs 3-4; para.[0033], lines 1 et seq., para.[0034], lines 1 et seq., para.[0029]-[0039]).  Accordinly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to look into the invention of Recio and to utilize his teaching of determining a target storage medium of the heterogeneous memory system for the data access based, at least in part, upon at least one performance characteristic associated for that of Lola. By doing so, it would allow the virtualized storage of Lola to be readily provided to different requesters in an effective and quicker manner by using quality service tag, therefore being advantageous.  Lola and Recio do not expressly disclose a memory management unit as being claimed for carrying out said operations being detail above. However Pandey discloses a memory management unit utilized in virtual memory for translating linear/logical address (LA) to physical address (PA) in the format that is known to be required in the system of Lola and Recio in order to further arrive at Applicant’s current invention (e.g. see Pandey para[0002] lines 17 et seq.; para.[0003], lines 1 et seq., para.[004], lines 1 et seq.; wherein modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/ users/applications).  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include Memory Management Unit (MMU) as suggested by Pandey in Lola’s system modified by Recio in order to allow the storage data to be provided and routed to requesters in an efficient manner, also linear/logical address (LA) can be quickly and accurately 
As in claim 12, the combination of Lola and Recio do not disclose a trigger event as being claimed; Pandey however discloses in response to a triggering event, moving data associated with the virtual machine from a first storage medium to a second storage medium (Pandey pars. 2-17, modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/users/applications; And  events to migrate and/or to access data at accordingly storages locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Pandey in Lola’s system modified by Recio for the same reasons stated above.

9. 	 Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio and in further view of Pandey et al. (USPGPUB: 2009/0313445), hereinafter Pandey, and further in view of Jacobson et al. (USPN: 5,399,244).

As in claim 13, the combination of Lola, Recio, Pandey do not disclose wherein the triggering event includes the data not being accessed within a predefined time period.  However, Jacobson discloses wherein the triggering event includes the data not being accessed within a predefined time period (Jacobson Fig. 1col. 4 line 30 to col. 5 line 23, mirror and/or migrating data, for example when not use / less frequently use data to storage 22). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include migrate data frequently . 

10. 	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio and in further view of Pandey et al. (USPGPUB: 2009/0313445), hereinafter Pandey, and further in view of Reohr et al. (USPGPUB: 2014/0173232), hereinafter Reohr. 
As in claim 4, the combination of Lola, Recio, Pandey do not disclose wherein the triggering event includes a modification of a performance characteristics associated with the virtual machine. However, Reohr discloses wherein the triggering event includes a modification of a performance characteristics associated with the virtual machine (Reohr pars. 110-117, intelligently determines migration including weight factors, to adjust QOS priority thresholds for data / datasets, i.e. claimed relax QOS). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include weight factors as suggested by Reohr in Lola’s system modified by Recio, Pandey 
As in claim 5, the combination of Lola, Recio, Pandey do not disclose wherein a quality of service tag is associated with the virtual machine; and the quality of service tag includes: a first portion that indicates a performance characteristic associated with the virtual machine; and a second portion that indicates a range of values for the performance characteristic. However, Reohr discloses wherein the quality of service tag includes at least two portions; wherein a first portion of the quality of service tag indicates a performance characteristic guaranteed by the virtual machine; and wherein a second portion of the quality of service tag indicates a range of values for the performance characteristic guaranteed by the virtual machine (Reohr pars. 110-117, intelligently determines migration including weight factors, to adjust QOS priority thresholds for data / datasets, i.e. claimed relax QOS). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include weight factors as suggested by Reohr in Lola’s system modified by Recio, Pandey and thereby the system can utilize storage to store data in an effective manner (Reohr pars. 110-117).

As in claim 15, the combination of Lola, Recio, Pandey do not disclose wherein a quality of service tag is associated with the virtual machine; and the quality of service tag includes: a first portion that indicates a performance characteristic associated with the virtual machine; and a second portion that indicates a range of values for the performance characteristic. However, Reohr discloses wherein the quality of service tag includes at least two portions; wherein a first portion of the quality of service tag indicates a performance characteristic guaranteed by the virtual machine; and wherein a second portion .

11. 	Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio and in further view of Pandey et al. (USPGPUB: 2009/0313445), hereinafter Pandey, and further in view of 
Shamsee et al. (USPGPUB: 2013/0263125), hereinafter Shamsee. 
As in claim 9, the combination of Lola, Recio and Pandey do not disclose wherein the virtual machine is configured to execute a plurality of applications; However, Shamsee discloses wherein the virtual machine is configured to execute a plurality of applications; and wherein each of the applications is associated with a quality of service tag that indicates one or 
As in claim 17, the combination of Lola, Recio and Pandey do not disclose wherein the virtual machine is configured to execute a plurality of applications. However, Shamsee discloses wherein the virtual machine is configured to execute a plurality of applications, wherein each of the applications is associated with a quality of service tag that indicates one or more performance characteristics guaranteed by the virtual machine; and wherein determining a target storage medium comprises determining which application executed is associated with the data access (Shamsee pars, 17-22, Fig. 1, virtual machine configured to execute different applications for different virtualized services).  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective .

12. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio.
As in claim 18, Lola discloses an apparatus comprises a processing-side interface configured to receive a data access of a memory system; for example Lola teaches interface for a heterogeneous memory system including storage devices interfaced with appliances 14, FC switch 112 and mgmt stations 120 (e.g. see figure 1), Lola further teaches before a virtual target can be created, or "provisioned," the switch needs to be "aware" of the physical storage devices attached and/or available for data access (e.g. see para.[0093], lines 1 et seq., also see para.[0126], lines 1 et seq.).  Lola also teaches a memory router 108 configured to determine if the memory access targets a heterogeneous memory system that comprises a plurality of types of storage mediums, wherein each type of storage medium is .

13. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al (US 2003/0079019, herein Lola) . 
As in claim 19, the combination of Lola and Recio disclose the invention substantially as claimed, noting that Lola clearly disclose his network whose primary purpose is the transfer of data between computer systems and storage elements and among storage elements (e.g. see para.[0012], lines 4-6). Lola and Recio do not disclose in response to a triggering event, move data associated with the virtual machine from the target storage medium to another storage medium. However, Pandey discloses wherein the memory router is configured to, in response to a triggering event, move data associated with the virtual machine from a first storage medium to a second storage medium (Pandey pars. 2-17, modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters / users / applications; And events to migrate and/or to access data at accordingly storages locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Pandey in Lola’s system modified by Recio for the same reasons stated above.


Allowable Subject Matter
14. 	Claim 6, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-8 are also allowable since they are depended upon claims 6.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The Examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 10, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135